      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

            Attorneys for Plaintiff, Pacific Gulf Shipping Co.




                             IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION


      PACIFIC GULF SHIPPING CO.,
                                                       No. 3:18-CV-02076-MO
                       Plaintiff,
                                                        Admiralty
            vs.

      ADAMASTOS SHIPPING & TRADING                      ORDER TO DEPOSIT FUNDS
      S.A., VIGOROUS SHIPPING &                         (TREASURY REGISTRY FUND)
      TRADING S.A., BLUE WALL
      SHIPPING LTD., and PHOENIX
      SHIPPING & TRADING S.A.

                       Defendants.


            It is hereby Stipulated and Agreed between the undersigned counsel:

            That an amount ofUSD 9,500,000 ("Substitute Security") shall be sufficient security under

     Rule E(5)(a) and shall be substituted for the MN VIGOROUS (the "Vessel").

            That the Substitute Security shall stand in place of the Vessel and upon deposit of the funds

     into the Court Registry, the Vessel will be released from attachment and is free to sail without
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -   STIPULATED ORDER                                                                  Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
    further restraint.

            Accordingly, it is hereby ORDERED that:

            The Joint Motion for Leave of Court to Deposit Funds Into the Registry of the Court is

    GRANTED; and it is further

            ORDERED that pursuant to Supplemental Rule E(5)(a) and the agreement of the parties,

    funds deposited in the Court's Registry in the amount ofUSD 9,500,000 is approved as Substitute

    Security to stand in place of the Vessel; and it is further

            ORDERED that Defendant shall promptly tender to the Clerk payment in the amount of

    USD 9,500,000 as Substitute Security for the Vessel; and it is further

            ORDERED that, as required by LR 67.1, in accordance with the parties' Joint Motion to

    Deposit Funds (#119), the Clerk of Court is hereby ORDERED to accept cash, a cashier's check,

    or a certified check, payable to the Clerk, U.S. District Court, in the amount of USD 9,500,000

    and to deposit these monies into the Court's treasury registry fund, where it will remain as security

    for the claim made the basis of the above-captioned matter until and subject to further Order by

    this Court; and it is further

            ORDERED that, upon receipt of the funds, the Clerk of Court will notify the Marshal and

    the Vessel will be released from attachment and the U.S. Marshal shall refund to Plaintiff any

    funds remaining from the security deposit made by Plaintiff with the Marshal to secure the

    attachment; and it is further

            ORDERED that, withdrawal and disbursement of these funds may be made only upon

    further order of the Court.

            The Clerk of Court, through the Financial Administrator, has pre-approved the form of this

    order pursuant to LR 67-2.
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2-    STIPULATED ORDER                                                                  Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503. 796.2900
            The Clerk of Court is absolved of any liability by compliance with this Order.

            It shall be counsel's responsibility to confirm that any action required of the Clerk of

     Court or her designee by this Order has been performed.

                                                  STIPULATED AND AGREED:

                                                  SCHWABE, WILLIAMSON & WYATT, P.C.

                                                  BY:     s/ DAVID R. BOYAJIAN
                                                          David R. Boyajian, OSB #112582
                                                          Email: dboyajian@schwabe.com
                                                          Telephone: 503.222.9981
                                                          Facsimile: 503.796.2900

                                                  and

                                                  MILLER NASH GRAHAM & DUNN LLP

                                                  BY:     s/ CHRISTIE HELMER
                                                          M. Christie Helmer, OSB#743400
                                                          Email: chris.helmer@millernash.com
                                                          Jess G. Webster, OSB#155330
                                                          Email: jess.webster@millernash.com
                                                          Telephone: 503.224.5858
                                                          Facsimile: 503.224.0155


     For Court Use Only

     APPROVED AS TO FORM:



     By: Financial Administrator


     SO ORDERED:




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -   STIPULATED ORDER                                                                  Attorneys at law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
